DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites the limitation "a frequency-modulated DC-DC converter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 already claimed a frequency-modulated DC-DC converter in line 1. Are these the same or different converters?
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9, 11, 13 and 17-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sigamani et al. (US 2014/0307483).
Claims 1, 7, 9 and 11; Sigamani et al. disclose a frequency-modulated DC-DC converter, the method comprising: pre-regulating (202) an input voltage of the frequency-modulated DC-DC converter (204), so that the frequency-modulated DC-DC converter changes an operating frequency of the frequency-modulated DC-DC converter to stabilize an output voltage of the frequency-modulated DC-DC converter (e.g. see para [0060]), so as to achieve a desired frequency extension.
Claim 3; 224.
Claims 13 and 17-20; a pre-regulator (202) for a frequency-modulated DC-DC converter (204) comprising: an input terminal that receives an input voltage; a reference voltage terminal that receives a reference voltage (224), wherein the reference voltage is a varying reference voltage; a converter (202) that converts the input voltage into an output voltage based on the reference voltage (224), wherein the output voltage is varied with the reference voltage; an output terminal that provides the output voltage as an input voltage of the frequency-modulated DC-DC converter (204); wherein the output voltage of the pre-regulator is varied so that the frequency-modulated DC-DC converter changes an operating frequency of the frequency-modulated DC-DC converter to stabilize an output voltage of the frequency-modulated DC-DC converter (e.g. see para [0060]), so as to achieve a desired frequency extension.

Claim(s) 1-2, 4, 7-8, 13-14, 17 and 20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Shi (US 2013/0134953 – IDS).
Claims 1, 2, 4 and 7-8; Shi discloses a method for reducing electromagnetic interference EMI for a frequency-modulated DC-DC converter ([0004], [0016], fig.1), comprising: pre-regulating an input voltage of the frequency-modulated DC-DC converter (fig.1 102, fig.6 604), so that the frequency-modulated DC-DC converter changes an operating frequency of the frequency-modulated DC-DC converter to stabilize an output voltage of the frequency-modulated DC-DC converter, so as to achieve a desired frequency extension ([0017], fig-6 608).
Claims 13-14, 17 and 20; Shi disclose a pre-regulator (fig.3 102) for a frequency-modulated DC-DC converter (300), comprising: an input terminal, configured to receive an input voltage (Vin); a reference voltage terminal (Vpet sig), configured to receive a reference voltage, wherein the reference voltage is a varying reference voltage ([0016], [0018]); modulated DC-DC converter to stabilize an output voltage of the frequency-modulated DC-DC converter, so as to achieve a desired frequency extension ([0017], fig-6 608).

Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,071,660 Xu et al. disclose a two stage regulator with adjustable bus voltage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY L LAXTON/           Primary Examiner, Art Unit 2896                         11/05/2022